DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 8/9/22.
Election/Restrictions
In response to the restriction requirement mailed 6/23/22 distinguishing between Group I (claims 1-16 and 20-22) and Group II (claims 17-19), Applicant traversed the restriction and amended claims 17-19 to group them with claim 1.  Accordingly, the restriction requirement between Groups I and II is withdrawn, since all independent claims are now drawn to the same invention.  However, the species requirement is still deemed proper as described below. 
Applicant’s election of Species D in the reply filed on 8/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Specifically, Applicant has not provided any arguments traversing the identification or election of the species.  
Claims 2-3 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17-19 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the term “the bore of the hollow shaft” lacks antecedent basis in the claims and it is unclear what structure the term corresponds to. It is unclear where the hollow shaft is located.  As best understood by the Examiner the hollow shaft is interpreted as the chucking device.  Clarification is required.  
Regarding claim 17, the claim recites “at least one holding element” in the form of a “ring shaped slide”.  The original disclosure describes a single holding element in the form of the ring shaped slide.  Accordingly, it is unclear how two or more holding elements in the form of ring shaped slides could be present in the device, and how they would work. As best understood by the Examiner the term should state “a holding element” and will be interpreted as such.  Clarification is required.
Regarding claim 22, the term :by contacting an underside of the head part facing the dental tool or a lower edge of the head part” is indefinite, as it is unclear what the lower edge of the head part comprises.  Clarification is required.  
Claims 18-19 are rejected based on their dependency on claim 17.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pernot et al (US 8118594 B2) in view of Chott (US 2451918).
Regarding the above claims, Pernot et al discloses a dental treatment device (see Figs. 1-7) comprising a dental contra-angle handpiece (1) for rotatably driving a dental tool (5) which can be connected to the contra-angle handpiece and which has a treatment section (e.g. bottom or distal most section; working end), wherein the contra-angle handpiece comprises: a handle part (3) extending along a longitudinal axis (see Figs.), a head part (4) adjoining the handle part, and a tool holder (20, 24, 25, 29, 30, 31) rotatably disposed (at least in part) in the head part and extending along an axis of rotation (see Figs. and citations below), the longitudinal axis of the handle part and the axis of rotation of the head part being disposed at an angle to one another (see Fig. 2), wherein the tool holder comprises a positive-locking chucking device (20, 25 in cooperation with 28) configured to fix the tool shaft of the dental tool in a positive-locking manner, wherein the positive-locking chucking device comprises at least one holding element (25) radially displaceable (e.g. slides radially into and out of engagement with tool) with respect to the axis of rotation of the tool holder, wherein the at least one holding element (25) comprises a ring-shaped slide( see Figs. 6 and 7; slides apart from and toward the tool radially) having an inner wall (e.g. internal surfaces of 25) and an inner pass-through opening (bore through 25 where tool is inserted) defined by the inner wall, wherein a wedge-shaped protrusion (A, below) extends from the inner wall into the inner pass-through opening, wherein the wedge-shaped protrusion is configured to engage in a recess (e.g. slot at 51) on a tool shaft of the dental tool in order to secure the dental tool axially in the chucking device, and wherein the wedge-shaped protrusion comprises a first inclined plane (B) on the upper side thereof facing away from a tool-receiving opening of the contra-angle handpiece (see Figs. 1-6, col 4, line 60 through col 6, line 25).  Pernot additionally discloses wherein the wedge shaped protrusion comprises a second inclined plane (C) on its underside facing the tool receiving opening of the handpiece (see below, per claim 18); and wherein the handpiece has no actuating device for moving the holding element for releasing the tool from the holder (e.g. movement of holding element 25 alone releases tool, no actuating device is recited; per claim 19).  Pernot does not teach wherein the handpiece receives a prophylactic tool with a prophylactic treatment section, thereby being a prophylactic device and handpiece as required.

    PNG
    media_image1.png
    631
    720
    media_image1.png
    Greyscale


Chott, however, teaches a dental tool comprising a prophy treatment section (e.g. dental prophylaxis cup) with a latch type shank (see Figs. 1-2) formed of metal (see col 3, lines 7-13).  Therefore, it would have been obvious to one of ordinary skill in the at before the filing date of the invention to modify the device of Pernot to include Chott’s prophy tool with a prophylaxis treatment section, as such modification would allow a single handpiece to be used with multiple types of tools, to allow for multiple types of procedures to be able to performed without switching handpieces, improving efficiency and lowering costs for the practitioner.  The Examiner notes that should the tool of Pernot be modified to include Chott’s prophy treatment section, as explained above, the treatment device and handpiece are interpreted as a “prophylactic” device and handpiece as it carries a prophylactic tool to perform a prophylactic procedure.  
Claim(s) 1, 4-6, 12-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pernot et al in view of Chott in view of Nash (US 4634379).
Regarding claims 1 and 20, Pernot et al discloses a dental treatment device (see Figs. 1-7) comprising: a contra-angle handpiece (1) having a handle part (8) extending along a longitudinal axis, a head part (4) adjoining the handle part, a tool holder (20, 24, 25, 29, 30, 31) rotatably disposed (at least in part) in the head part and extending along an axis of rotation (see Fig. 5), wherein the longitudinal axis of the handle part and the axis of rotation of the head part are disposed at an angle to one another (see Fig. 2), and a dental tool (5) having a tool shaft (where 5 engages handpiece) and a treatment section connected to the tool shaft (e.g. from bottom or distal most end of tool, working end, extending upwards), wherein the tool shaft extends from a handpiece end of the dental tool over a length to the treatment section (see explanation above and below), wherein at least a portion of the tool shaft is detachably receivable in the tool holder so that the dental tool together with the tool holder can be rotated about the axis of rotation (see citations below), wherein the tool holder comprises a positive-locking chucking device (25 in cooperation with 28) configured to fix the tool shaft of the dental tool in a positive-locking manner, and wherein the positive-locking chucking device comprises at least one holding element (25) radially displaceable with respect to the axis of rotation of the tool holder (e.g. 25 slides radially into and out of engagement with tool, see Figs. 6-7; and Figs. 1-6, col 4, line 60 through col 6, line 25).  Pernot additionally discloses wherein the tool holder comprises a chucking device (20, 25 in cooperation with 28) configured to fix the tool shaft in a positive locking manner (per claim 4, see above); wherein the positive-locking chucking device comprises at least one holding element (25) radially displaceable with respect to the axis of rotation of the tool holder and is configured to engage in a recess on the tool shaft (recess at 51, see Figs and citations and explanation above; per claim 5); wherein the positive-locking chucking device comprises at least one first driving element (37) configured to interact with a second driving element (36) on the tool shaft in order to bring about a rotary driving of the tool shaft, so that the dental tool can be rotated about the axis of rotation together with the tool holder (see col 5, lines 38-43; per claim 6); wherein the at least one holding element (25) comprises a ring-shaped slider (see Figs. 6 and 7; slides apart from and toward the tool radially) having an inner wall (e.g. internal surfaces of 25) and an inner pass-through opening (bore through 25 where tool is inserted) defined by the inner wall, wherein a wedge-shaped protrusion (A, above) extends from the inner wall into the inner pass-through opening, wherein the wedge-shaped protrusion is configured to engage in a recess (e.g. slot at 51) on a tool shaft of the dental tool in order to secure the dental tool axially in the chucking device, and wherein the wedge-shaped protrusion comprises a first inclined plane (B) on the upper side thereof facing away from a tool-receiving opening of the contra-angle handpiece (see annotated Fig. above; per claim 13); and wherein the handpiece has no actuating device for moving the holding element for releasing the tool from the holder (e.g. movement of holding element 25 alone releases tool, no actuating device is recited; per claims 14 and 15); wherein at least one recess for engagement of the tool holder (e.g. recess at 51) and at least one driving element (36) is provided on the tool shaft (per claim 12).  Pernot however, does not teach wherein the handpiece receives a prophylactic tool with a prophylactic treatment section, thereby being a prophylactic device and handpiece, or wherein the length of the tool shat is a maximum of 10 mm as required.
Chott, however, teaches a dental tool comprising a prophy treatment section (e.g. dental prophylaxis cup) with a latch type shank (see Figs. 1-2) formed of metal (see col 3, lines 7-13).  Therefore, it would have been obvious to one of ordinary skill in the at before the filing date of the invention to modify the device of Pernot to include Chott’s prophy tool with a prophylaxis treatment section, and metallic shank, as such modification would allow a single handpiece to be used with multiple types of tools, to allow for multiple types of procedures to be able to performed without switching handpieces, improving efficiency and lowering costs for the practitioner and provide the use of a known material providing strength and durability, while allowing the material to be sterilized and be cost efficient.  The Examiner notes that should the tool of Pernot be modified to include Chott’s prophy treatment section, as explained above, the treatment device and handpiece are interpreted as a “prophylactic” device and handpiece as it carries a prophylactic tool to perform a prophylactic procedure.
Nash, however, teaches a dental tool with a latch type shank having a length of about 0.5 to 0.8 inches (12.7-20 mm; see citation below).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Pernot/Chott, as combined above, to include Nash’s tool length, as such modification would allow the tool to be used with commonly available handpieces, reducing costs and improving efficiency for the practitioner (see col 3, lines 44-52). It is noted that should the device of Pernot/Chott be modified with the teaching of the length of Nash, as combined above, for claim interpretation, the Examiner interprets the proximal/upper most 10 mm of the tool as the “tool shaft” (handpiece engaging end) and the remaining portion of the tool, including the prophy cup and any other length of the shank (other than the proximal 10 mm) as the “treatment section”, the claim being absent of any structural features preventing such interpretation.  
Regarding claims 16 and 21, Pernot/Chott/Nash, as combined above, teaches wherein the tool shaft comprises at lest one of plastic or metal (e.g. metal, see Chott, as combined above).  
Claim(s) 7, 9-10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pernot et al in view of Chott in view of Nash, further in view of Leonard (US 4234308).
   Regarding the above claims, Pernot/Chott/Nash, as combined above, teaches wherein the chucking device is designed as a sliding chucking device into which at least a portion of the tool shaft can be inserted into or removed from the bore of the hollow shaft (e.g. bore of chucking device) by a sliding movement along the axis of rotation of the tool holder (see explanation and citation above), but does not teach wherein the handpiece comprises a sealing system for sealing the head of the handpiece which prevents penetration of impurities and/or treatment agent into the head, the sealing system provided on the handpiece, and wherein the sealing system is designed in such a way that the insertion of the tool into the sliding chucking device/positive causes or increases a sealing effect of the system as required.  
Leonard, however, teaches a dental handpiece with a sealing system (8) for sealing the head part (7,6,9,18) of the contra angle handpiece capable of preventing penetration of impurities and/or agents into the head, the sealing system provided on the handpiece (see Figs), the handpiece having a chucking device (2/2’) designed as a sliding chucking device, wherein the sealing system is designed in such a way that the insertion of the tool into the sliding chucking device causes or increases a sealing effect of the sealing system (seal is formed when tool is inserted), by contacting a lower edge of the head part (system 8 contacts a lower edge or underside of head part).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Pernot/Chott/Nash to include Leonard’s sealing system, as such modification would prevent contamination, damage and/or fluid/particle influx into the head.  
 Claim(s) 7-8, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pernot et al in view of Chott in view of Nash, further in view of Bailey (US 5484284).
   Regarding the above claims, Pernot/Chott/Nash, as combined above, teaches wherein the chucking device is designed as a sliding chucking device into which at least a portion of the tool shaft can be inserted into or removed from the bore of the hollow shaft (e.g. bore of chucking device) by a sliding movement along the axis of rotation of the tool holder (see explanation and citation above), but does not teach wherein the handpiece comprises a sealing system for sealing the head of the handpiece which prevents penetration of impurities and/or treatment agent into the head, the sealing system provided on the tool such that the system interacts with the head part of the handpiece in order to prevent the penetration into the head part, and wherein the sealing system is designed in such a way that the insertion of the tool into the sliding chucking device/positive causes or increases a sealing effect of the system as required.  
Bailey, however, teaches a dental prophy handpiece, comprising a sealing system (cap 131 with seals 145,155), for sealing the head part of the handpiece which prevents penetration of impurities/agents into the head, the sealing system disposed on the tool (131) such that the system interacts with the head of the handpiece in order to prevent the impurities/penetration (see Figs), wherein the sealing system is designed such that insertion of the tool into the chuck of the device causes or increases a sealing effect of the system (cup seals when inserted) by contacting an underside of the head part facing the tool (e.g. at 155).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Pernot/Chott/Nash to include Bailey’s sealing system, as such modification would prevent contamination, damage and/or fluid/particle influx into the head.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 6171108 teaches a similar sliding chucking mechanism in a dental handpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772